Citation Nr: 9917745	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-25 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of tympanoplasty of the right ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1961 to 
October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In December 1998 the Board remanded the issue of service 
connection for otitis media.  The RO was to determine whether 
otitis media was service-connected and if so determine 
whether a compensable evaluation was warranted.  

In a rating decision, dated February 1999, the RO determined 
that otitis media of the right ear was not service connected.  
Notice of the decision was mailed to the veteran and a 
Supplemental Statement of the Case was issued in February 
1999.  A Notice of Disagreement (NOD) and a Substantive 
Appeal were not received from the veteran.  The issuance of 
the SSOC was premature.  Regardless, in the absence of 
jurisdiction conferring NOD and substantive appeal, there is 
no jurisdiction.

The requested development has been accomplished and the claim 
is now before the Board for further appellate review.  


FINDINGS OF FACT

1.  The right ear tympanic membrane is healed and without 
other impairment.  

2.  The veteran is currently receiving the maximum schedular 
evaluation for residuals of right ear tympanoplasty.  



CONCLUSIONS OF LAW

1.  A compensable evaluation for a perforation of the 
tympanic membrane is not available on a schedular basis.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.87a, 
Diagnostic Code 6211 (1998).  

2.  The claim for an increased, compensable, evaluation for 
residuals of a right ear tympanoplasty is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the functional impairment from 
residuals of his right ear tympanoplasty is much greater than 
shown by the currently assigned schedular evaluation.  It is 
the decision of the Board that the preponderance of the 
evidence and regulations are against the claim for an 
increased evaluation for residuals of a right ear 
tympanoplasty.  

The veteran has not presented a well-grounded claim for 
increased disability evaluations for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims has established that when a claimant is seeking an 
increased evaluation, the claim is well grounded as long as 
the rating schedule provides for a higher evaluation.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Although 
Shipwash is applied to initial rating cases the same analysis 
is applicable to a subsequent claim for an increased 
evaluation.  AB v. Brown, 6 Vet. App. 35, 38 (1993) stands 
for the proposition that there is controversy where less than 
the maximum is awarded.  Here, the appellant is at the 
maximum schedular evaluation for residuals of a right ear 
tympanoplasty and thus his claim is not well grounded and 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

VA has completed its duty to assist the veteran in the 
development of his increased rating claim.  See 38 U.S.C.A. § 
5107(a) (West 1991).  The veteran has not reported that any 
other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).

Under Diagnostic Code 6211, the maximum schedular evaluation 
for perforation of the tympanic membrane is zero percent.  
See 38 C.F.R. Part 4, Diagnostic Code 6211 (1998).

A higher rating would require chronic otitis media; loss of 
hearing (otosclerosis, otitis interna, chronic 
labyrinthitis); meniere's syndrome; mastoiditis; bilateral or 
unilateral auricle loss or deformity; benign new growths in 
the ear; disease of the auditory canal or tinnitus.  38 
C.F.R. Part 4, Diagnostic Codes 6200-6260 (1998).  However, 
the veteran is not service-connected for any of the other 
conditions and use of such diagnostic codes is improper.  
38 C.F.R. § 4.14 (1998).  Hearing loss and otitis have been 
specifically denied.  Actual or potential entitlement to an 
additional rating has not been demonstrated.  See Mintz v. 
Brown, 6 Vet. App. 277, 283 (1994); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995); AB v. Brown, 6 Vet. App. 35 (1993).

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  

In essence, the veteran has asserted that he ahs other 
problems a s a result of the tympanoplasty.  However, service 
connection for the other conditions was denied.  We are left 
with the fact that the veteran is service-connected for the 
tympanoplasty and that he is in receipt of the maximum 
evaluation for that condition.

ORDER

A compensable evaluation for residuals of a right ear 
tympanoplasty is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

